Order unanimously affirmed without costs. Memorandum: Because plaintiff has sufficient information to determine the identities of the prospective defendants to enable him to draft a complaint without the examination he seeks, Supreme Court did not abuse its discretion in denying plaintiff’s request for preaction disclosure (see, Gorgoni v Rapson, 166 AD2d 901; see also, CPLR 3102 [c]; Liberty Imports v Bourguet, 146 AD2d 535, 536). (Appeal from Order of Supreme Court, Wayne County, Strobridge, J.—Disclosure.) Present— Green, J. P., Lawton, Wesley, Davis and Boehm, JJ.